DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-8, 10-17 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 6, the prior art of record does not disclose determining that a rate of change with time of output power values within at least one portion of the inverter output power values exceeds a threshold; determining, based on the at least one statistical relationship, outlying data within the first set of data; creating a selected set of data by removing the outlying data from the first set of data and by removing the output power values that comprise output power values within the at least one portion of the output power values.
 	Regarding claim 8, the prior art of record does not disclose determining that a rate of change with time of monitored output power values within at least one portion of the monitored output power values exceeds a threshold; identifying an output power discrepancy based on comparing the predicted inverter output power values to the monitored inverter output power values, where monitored power values within the at least one portion are excluded from the monitored output power values used in the comparing.
 	Regarding claim 14, the prior art of record does not disclose a processor configured to determine that a rate of change with time of output power values within at least one portion of the output power values exceeds a threshold; create a selected set of data by removing the outlying data from the first set of


 	Regarding claim 16, the prior art of record does not disclose a processor configured to determine that a rate of change with time of monitored output power values within at least one portion of the monitored output power values exceeds a threshold; and identify an output power discrepancy based on a comparison of the predicted output power values to the monitored output power values, where monitored power values within the at least one portion are excluded from the monitored output power values used the comparison.
 	Regarding claim 17, the prior art of record does not disclose determining that a rate of change with time of monitored output power values within at least one portion of the monitored output power values exceeds a threshold; identifying an output power discrepancy based on comparing the predicted output power values to the monitored output power values, where monitored power values within the at least one portion are excluded from the monitored output power values used in the comparing.
 	Regarding claim 30, the prior art of record does not disclose determining that a rate of change with time of output power values within at least one portion of the inverter output power values exceeds a threshold determining, based on the at least one statistical relationship, outlying data within the first set of data; creating a selected set of data by removing the outlying data from the first set of data and by removing the output power values that comprises output power values within the at least one portion of the output power values. The allowability, at least in part, resides in these facts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
March 10, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116